HELENE N. WHITE, Circuit Judge,
concurring.
I concur because the half-draw dispute was arguably arbitrable under the partnership agreement’s arbitration clause.
The clause required “arbitration in accordance with the rules of the American Arbitration Association.... ” P’ship Agreement, R. 1-1, PID 22. The AAA’s rules.vest the arbitrator with “the power to rule on his or her own jurisdiction, including ... the arbitrability of any claim or counterclaim.” AAA Commercial Rule 7 (2013); see also Bishop v. Gosiger, Inc., 692 F.Supp.2d 762, 769 (E.D. Mich. 2010) (collecting cases holding that contracts requiring arbitration under AAA rules vest arbitrators with the authority to decide arbitrability). However, as the dissent emphasizes, “even where the parties expressly delegate to the arbitrator the authority to decide the arbi-trability of the claims related to the parties’ arbitration agreement, this delegation applies only to claims that are at least arguably covered by the agreement.” Turi v. Main Street Adoption Servs., LLP, 633 F.3d 496, 511 (6th Cir. 2011) (first empha*478sis added and second in original). The more narrow an arbitration clause, the less likely it is that a claim is “arguably” covered by it. See id. at 507.
There is no doubt that this arbitration clause is a narrow one. Between 1979 and 2014, no dispute between the partners, including the half-draw dispute, would have been “arguably” arbitrable under the clause because the “partnership business” was ongoing. The clause was inoperable until the firm dissolved, the “partnership business” reached its end, and only liquidation remained. At that point, the arbitration clause arguably took on a fairly broad scope. The arbitration clause uses the phrase “method and de[ ]tails of liquidating the partnership business” without further elaboration. P’ship Agreement, R. 1-1, PID 22. One may fairly read the phrase as not covering the half-draw dispute because that dispute did not arise from the liquidation. Or, the dispute may fairly be viewed as well within the scope of the arbitration clause as a detail of the liquidation because all that remained were partnership assets and the partners’ claims. The arbitration provision is sufficiently ambiguous that the half-draw dispute was at least arguably a “de[ ]tail[ ] of liquidating” what remained of the partnership business. See id. The district court’s order referred the arbitrability question to the arbitrator, and the arbitrator resolved the half-draw dispute, implying that she considered it covered by the arbitration clause.